                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

JANICE FITZHUGH,

      Plaintiff,

v.                                                       Case No: 5:20-cv-188-Oc-30PRL

HEALTHCARE REVENUE RECOVERY
GROUP, LLC,

      Defendant.


                               ORDER OF DISMISSAL

      Before the Court is the Joint Stipulation for Dismissal with Prejudice (Dkt. 15).

Upon review and consideration, it is

      ORDERED AND ADJUDGED as follows:

      1.     This cause is dismissed with prejudice, each party to bear their own costs

             and attorneys’ fees.

      2.     All pending motions, if any, are denied as moot.

      3.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 19th day of August, 2020.




Copies furnished to:
Counsel/Parties of Record
